DETAILED ACTION
Re Application No. 16/843004, this action responds to the amended claims dated 07/13/2021.
At this point, 1, 10, and 19 have been amended.  Claims 8 and 17 have been cancelled.  New claim 20 has been added.  Claims 1-7, 9-16, and 18-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagal (US 2014/0188819 A1) in view of Dorward et al (US 2003/0018878 A1).

Re claim 1, Bagal discloses the following:
A method for data deduplication, comprising: (p. 7, ¶ 68).  The storage system is deduplicated;
allocating a storage area in a storage device, the storage area comprising a first storage segment for storing an incompressible data block and a second storage segment for storing a compressed data block, a first size of the first storage segment being greater than a second size of The storage area contains areas for storing both compressed and uncompressed (incompressible) blocks (Fig. 1C).  The compressed blocks take up less space than the uncompressed blocks (first size of the first storage segment being greater than a second size of the second storage segment;
in response to receiving a write request, determining whether a data block to which the write request is related is compressible (p. 2, ¶ 21-22).  In response to receiving a request to write data, the system determines whether a data block is highly compressible (compressible);
determining that the data block is incompressible (p. 6, ¶ 63).  If it is determined that there are insufficient gains from compression (i.e. the block is incompressible), then it is stored uncompressed;
storing the first data segment in the first storage segment through a deduplication operation (p. 7, ¶ 68).  Deduplication is applied to stored data blocks, whether compressed or uncompressed;
in response to determining that all first storage elements in the storage area are unavailable, allocating a new storage area in the storage device (pp. 7-8, ¶ 68-75).  In the situation where the checksum does not match any existing block, the existing storage segments (i.e. first storage segments/second storage segments) are not able to store the data (unavailable).  Accordingly, a new block is allocated to store the unique data, and a new checksum entry is added to the file region map.

Bagal discloses a header for compressed data blocks, but does not specifically disclose adding header information to an incompressible block.

Dorward discloses that in response to determining that the data block is incompressible, adding header information to the data block to generate a first data segment of the first size; and (p. 4, ¶ 48).  The blocks contain headers indicating whether data was compressed and if so, what method was used.  In the case of an incompressible block, the header contains an indication that the block is not compressed (adding header information).  The first size is the size of the incompressible data block plus the size of the header.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression header system of Bagal to store header information for both compressed and uncompressed data blocks, because it would be applying a known method to improve a similar method in the same way.  Bagal discloses a data compression system which stores block info for compressed blocks in a header.  Dorward also discloses a data compression system, which has been improved in a similar way to the claimed invention, to include header information for both compressed and uncompressed blocks.  It would have been obvious to one having ordinary skill in the art to apply the header for both compressed and uncompressed data from Dorward to the data compression of Bagal, because it would yield the predictable improvement of providing additional metadata along with uncompressed data.

Re claim 2, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses the following:
wherein storing the first data segment in the first storage segment through the deduplication process comprises: creating a logical block corresponding to the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the [information], a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  A checksum (feature value) is generated for each data block;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the first storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

Dorward further discloses header information for an incompressible data block (p. 4, ¶ 48).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Bagal and Dorward, for the reasons noted in claim 1 above.

Re claim 3, Bagal and Dorward disclose the method of claim 2, and Bagal further discloses the following: wherein storing the first data segment in the first storage segment through the deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into the set of feature values; and storing the first data segment in the first storage segment that is available in the storage area (Fig. 1C; p. 7, ¶ 65 and 68).  If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 4, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses that in response to determining that the data block is compressible, adding the header information to the compressed data block to generate a second data segment of the second size; and storing the second data segment in the second storage segment through the deduplication operation (p. 7, ¶ 68 and p. 8, ¶ 75).  If the data block is compressible, it is compressed and a header added to indicate that it is compressed.  The compression causes the data size to be reduced (p. 8, ¶ 75).  The block is then stored according to a de-duplication process (p. 7, ¶ 68).

Re claim 5, Bagal and Dorward disclose the method of claim 4, and Bagal further discloses the following:
wherein storing the second data segment in the second storage segment through the deduplication process comprises: creating a logical block corresponding to the second data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the header information, a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68; p. 8, ¶ 75).  A checksum (feature value) is generated for each data block; in the case of a compressed block, this checksum can be stored in a header;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the second storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 7, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses that determining whether the data block is compressible comprises: compressing the data block; determining a compression ratio of the compressing; and in response to determining that the compression ratio is greater than a threshold, determining that the data block is incompressible (p. 6, ¶ 63).  The compression ratio for a block is calculated, and if the space saved is below a threshold percentage (ratio greater than a threshold), it is determined that it is not worth compressing (incompressible).

Re claim 9, Bagal and Dorward disclose the method of claim 4, and Bagal further discloses that in response to determining that all second storage elements in the storage area are unavailable, allocating a new storage area in the storage device (pp. 7-8, ¶ 68-74).  In the situation where the checksum does not match any existing block, the existing storage segments (i.e. first storage segments/second storage segments) are not able to store the data (unavailable).  Accordingly, a new block is allocated to store the unique data, and a new checksum entry is added to the file region map.

Re claims 10-16 and 18, Bagal and Dorward disclose the methods of claims 1-7 and 9 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 10-16 and 18, respectively (See Bagal, Fig. 1A, computing device 110).  Re claim 10, Bagal further discloses the following:
one or more processors; and (p. 8, ¶ 78);
a storage device for storing one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform acts comprising: (p. 8, ¶ 78).

Re claim 19, Bagal and Dorward disclose the method of claim 1 above; accordingly, they also disclose a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data deduplication (See Bagal, p. 9, ¶ 83-84).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bagal in view of Dorward, further in view of Vitalo et al (US 8555053 B1).

Re claim 20, Bagal and Dorward do not specifically disclose padding compressed data blocks.

Vitalo discloses that in response to determining that the data block is compressible, further adding padding information to the compressed block to generate the second data segment of the second data size (Abstract; col. 5, lines 40-64).  The padding logic adds padding to data blocks to ensure a constant data size (Abstract).  This includes padding compressed blocks (col. 5, lines 40-64).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression of Bagal (combined with Dorward), because Vitalo suggests that padding data to a constant block size would ensure optimal disk performance (Abstract).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-7, 9-16, and 18-20 filed 07/13/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 
Re claims 1, 10, and 19, Applicant argues that Bagal and Dorward do not disclose that “in response to determining that all first storage segments are unavailable, allocating a new storage area in the storage device”, for 2 reasons.

First, Applicant argues that there is no mention of a new block being allocated.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  Bagal does in fact disclose allocating a new block, by creating a compressed data block 172B in the case where there is no match in the deduplication table (p. 8, ¶ 75).

Second, Applicant argues that Bagal and Dorward do not dislose allocating a new storage area in response to all first storage segments being unavailable.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Applicant has not explicitly defined what it means for the segments to be “available”; accordingly, Examiner has interpreted this as meaning “available for deduplication” (i.e. a segment that already stores a copy of new data).  Bagal discloses deduplication wherein if data has a deduplication match, it is deduplicated and no new block is allocated (pp. 7-8, ¶ 68-74), whereas if there is no match (no storage segments, including all first storage segments, are available for deduplication), then a block is created (new block) to store the data (p. 8, ¶ 75).
Re claims 2-7, 9, 11-16, and 18, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 10, and 19, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 10, and 19 above, respectively.
Re new claim 20, Applicant is directed to Examiner’s rejections above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 07/13/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Per the instant office action, claims 1-7, 9-16, and 18-20 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132